Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2015

                                      No. 04-15-00068-CV

                                     John M. DONOHUE,
                                          Appellant

                                                v.

            Perla DOMINGUEZ and Kevin Nakata, In Their Individual Capacities,
                                    Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12457
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
      Appellant, who is pro se on appeal and indigent, has filed a motion asking for a copy of the
clerk’s record. He has filed a separate motion asking for an extension of time to file his brief,
which is currently due May 29, 2015. Based on our review of the motions, we GRANT
appellant’s motion asking for a copy of the clerk’s record and ORDER the clerk of this court to
send appellant a copy of the clerk’s record immediately. We further GRANT appellant’s motion
for an extension of time, and ORDER appellant to file his brief in this court on or before June
18, 2015.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court